Exhibit 10.5

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and
entered into effective as of January 1, 2015 (the “Effective Date”), by and
between Intrawest Resorts Holdings, Inc., a Delaware corporation (the
“Corporation”), and Sky Foulkes (the “Executive”). Where the context permits,
references to “the Corporation” shall include the Corporation and any successor
to the Corporation.

 

WHEREAS, the Corporation and the Executive entered into an employment agreement
effective as of November 20, 2014 (the “Original Agreement”); and

 

WHEREAS, the Corporation and the Executive mutually desire to amend and restate
the Original Agreement in its entirety as of the Effective Date, subject to the
terms and conditions set forth in this Agreement, pursuant to which the
Executive will serve as the Executive Vice President and Chief Operating Officer
of the Corporation.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, together with other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.           TERM OF EMPLOYMENT. The Executive’s employment with the Corporation
under the terms and conditions of this Agreement shall commence on the Effective
Date and shall continue until the termination of the Executive’s employment in
accordance with the terms and conditions of Section 5 of this Agreement (the
“Employment Term”).

 

2.           POSITION, REPORTING AND DUTIES.

 

(a)           Position and Reporting. During the Employment Term, the Executive
shall serve as the Executive Vice President and Chief Operating Officer of the
Corporation and shall report directly to the Chief Executive Officer of the
Corporation (the “CEO”).

 

(b)           Duties and Responsibilities. During the Employment Term, the
Executive shall (i) be a full-time employee of the Corporation and shall
dedicate all of his working time to the Corporation and its subsidiaries and
shall have no other employment and no other business ventures which are
undisclosed to the Corporation or which conflict with his duties under this
Agreement, provided that this provision shall not restrict the Executive from
(A) engaging in private investment activities on behalf of himself or his
immediate family or (B) subject to the prior approval of the CEO, serving on the
board of directors (or similar position) or committees thereof of a charitable,
non-profit or civic organization so long as any such activities do not conflict
with this Agreement or interfere (individually or in the aggregate) with the
Executive’s duties or responsibilities as an officer of the Corporation and its
subsidiaries and are not in respect of a “Competitive Business” (as defined
below), (ii) have the normal duties, responsibilities and authority of an
executive serving as an Executive Vice President and Chief Operating Officer of
a public corporation comparable to the Corporation, subject to the power of the
CEO or the Corporation to expand or limit such duties, responsibilities and
authority, either generally or in specific instances, in each case, subject to
the terms of this Agreement and (iii) serve as an officer and/or member of the
board of directors of the Corporation or any of its subsidiary, affiliate or
related corporations (“Affiliates”) as requested by the CEO from time to time
for no additional compensation.

 

 

 



3.           LOCATION OF EMPLOYMENT. The principal location of the Executive’s
employment with the Corporation shall be at the Corporation’s headquarters in
the Denver, Colorado area. The Executive understands and agrees that he may be
required to travel in performing his duties.

 

4.           COMPENSATION AND BENEFITS.

 

(a)           Base Compensation. During the Employment Term, the Corporation
will pay to the Executive a base salary at the annualized rate of $325,000 (the
base salary in effect from time to time, the “Base Salary”). The Base Salary
will be paid in bi-weekly installments in accordance with the Corporation’s
customary compensation practices for the Corporation’s employees, which may be
reviewed and continued or modified by the Corporation in its sole discretion
from time to time. The Compensation Committee of the Board of Directors of the
Corporation (the “Committee”) will review the Executive’s Base Salary at least
annually and may increase the Executive’s Base Salary, but may not unilaterally
reduce the Executive’s then-existing Base Salary without the Executive’s consent
and agreement (other than as part of an across-the-board reduction affecting all
senior executives of the Corporation).

 

(b)           Annual Performance-Based Incentive.

 

(i)           The Executive shall be eligible to participate in the annual
performance-based cash bonus plan in effect for similarly situated employees of
the Corporation, as may be amended by the Corporation in its sole discretion
from time to time (the “Annual Incentive Plan”). The Executive’s target annual
bonus under the Annual Incentive Plan will be equal to 100% of the Base Salary,
calculated based on the Executive’s weighted Base Salary during the fiscal year
to which the annual bonus relates, provided that the Executive’s target annual
bonus for the 2015 fiscal year shall be equal to the product of (A) $325,000 and
(B) a fraction, the numerator of which shall equal the number of days during the
2015 fiscal year on and following the Effective Date and the denominator of
which shall equal 365. The Committee will review the Executive’s bonus structure
at least annually and may adjust such bonus structure in its sole discretion.
Any amendment to the Annual Incentive Plan by the Corporation shall not impair
or otherwise adversely affect any benefits of the Executive that vested before
the amendment.

 

(ii)           Except as otherwise set forth in this Agreement, the Executive
will not be eligible to receive a payment under the Annual Incentive Plan unless
the Executive is an active employee as of, and has not given or received notice
of termination of employment as of, the date such payment is made. Annual bonus
payments will be made as soon as practicable following completion of the
Corporation’s annual audit, which is expected to occur in October immediately
following the end of the fiscal year to which the annual bonus relates.

 

(c)           Equity Incentive Awards. The Executive may be eligible to receive
equity incentive awards from time to time in the sole discretion of the
Corporation.

 

(d)           Relocation Expenses. The Corporation will reimburse the Executive
for expenses actually incurred by the Executive in connection with the
relocation of his principal residence to the Denver, Colorado area in accordance
with the applicable policies of the Corporation in effect from time to time upon
the Executive providing the Corporation with such support for reimbursement as
is required by those policies; provided that in no event will such reimbursement
exceed the amount set forth on Schedule 1 hereto.

 

(e)           Employee Benefits. The Executive will be eligible to participate
in all of the Corporation’s benefit, group insurance, retirement and perquisite
plans generally available to the Corporation’s similarly situated executives
from time to time (collectively the “Plans”), subject to the terms and
conditions of such Plans as are in effect and as may be amended by the
Corporation in its sole discretion from time to time.

 

(f)           Vacation and Paid Time-Off.

 

(i)           The Executive will be entitled to vacation in accordance with the
policies and practices of the Corporation in effect from time to time for
similarly situated executives. The Executive will take vacation at such times as
are reasonably acceptable to the Corporation having regard to its operations.

 

(ii)           The Executive will be entitled to paid time-off in respect of
sick days, statutory holidays and Denver office closures in accordance with the
Corporation’s policies as in effect from time to time.

 

2

 



(g)           Business Expenses. Consistent with its policies as established
from time to time, the Corporation will reimburse the Executive for all business
expenses reasonably incurred by the Executive in connection with the performance
of the Executive’s duties upon the Executive providing the Corporation with such
support for reimbursement as is required by those policies.

 

(h)           Insurance; Indemnification. If the Executive is a director or
officer of the Corporation and any of its Affiliates at any time, the Executive
shall from time to time be covered by such comprehensive directors’ and
officers’ liability insurance and errors and omissions liability insurance as
the Corporation shall have established and maintained in respect of its
directors and officers generally at its expense. The insurance policies to be
maintained by the Corporation hereunder may contain exclusions from coverage in
respect of gross negligence or mala fides acts on the part of the Executive. The
Executive shall also be entitled to indemnification rights, benefits and related
expense advances and reimbursements to the same extent as any other director or
officer of the Corporation or its subsidiaries.

 

5.           TERMINATION OF EMPLOYMENT.

 

(a)           Termination by the Corporation for Cause. The Corporation may
terminate this Agreement and the Executive’s employment hereunder at any time
for Cause (based on acts or omissions by the Executive). In the event of such a
termination, the Corporation shall pay to the Executive a lump-sum payment, to
the extent accrued and unpaid up to and including, but in no case after, the
date of termination of the Executive’s employment (the “Termination Date”) of
the Executive’s Base Salary (the “Accrued Base Salary”), payable within fourteen
(14) days after the Termination Date. For the purposes of this Agreement,
“Cause” means the Executive’s:

 

(i)           conviction or plea of guilty or no contest to a felony or criminal
offense that relates to or arises out of the manner in which the Executive has
performed his duties under this Agreement, results in material and demonstrable
damage to the business or reputation of the Corporation or any of its Affiliates
or involves an act of moral turpitude by the Executive;

 

(ii)           continued failure to substantially perform his duties with the
Corporation (other than by reason of his disability) or material breach of this
Agreement, after a written demand for substantial performance or correction of
the material breach, as the case may be, is delivered to the Executive by the
Corporation and the Executive fails or refuses to resume substantial performance
or correct the material breach within ten days after such written demand is
received by him;

 

(iii)           engaging in one or more acts which is materially damaging to the
Corporation or any of its Affiliates, including acts or omissions that
constitute gross negligence by the Executive in the performance of the
Executive’s duties or responsibilities;

 

(iv)           (A) misuse or misappropriation of the funds or assets of the
Corporation or any of its Affiliates, (B) fraud or embezzlement against the
Corporation or any of its Affiliates or (C) any other act of dishonesty against
the Corporation or any of its Affiliates that is reasonably expected to result
in material harm to the Corporation or any of its Affiliates, and in all cases
whether by the Executive himself or by another employee or contractor of the
Corporation or any Affiliate that is authorized or condoned by the Executive;

 

(v)           breach of his fiduciary duties or duty of loyalty to the
Corporation or any of its Affiliates;

 

(vi)           willful material disregard or violation of the legal rights of
any employees of the Corporation or any of its Affiliates or of the
Corporation’s written policies regarding discrimination or harassment; or

 

(vii)           the habitual use of drugs or habitual use of alcohol to the
extent that any of such uses, in the Corporation’s good faith determination,
materially interfere with the performance of the Executive’s duties hereunder.

 

3

 



(b)           Termination by the Corporation Without Cause or by the Executive
for Good Reason. If at any time (i) the Corporation terminates the Executive’s
employment for any reason other than for Cause or (ii) the Executive terminates
his employment for Good Reason (as defined below), then the Executive shall be
eligible to receive:

 

(i)           The Accrued Base Salary, payable within fourteen (14) days after
the Termination Date; and

 

(ii)          If the Executive (1) executes a release of all claims in a form
acceptable to the Corporation (the “Release”) and the applicable revocation
period with respect thereto expires within forty-five (45) days (or such longer
period as required by law) following the Termination Date and (2) continues to
comply with the Executive’s fiduciary obligations to the Corporation, the
Executive’s covenants under Sections 6(d), 6(e), 6(f) and 6(g) of this Agreement
and any other material ongoing obligations to which the Executive is subject,
then the Corporation shall provide the Executive with:

 

(A)           continued payment of the Base Salary (“Continued Base Salary”) in
accordance with the Corporation’s normal payroll practices for twelve (12)
months following the Termination Date; provided that (i) such payments shall
commence on the first regularly scheduled payroll date following the date on
which the Release becomes irrevocable (the “Payment Commencement Date”) and (ii)
the first such payment shall include all payments that otherwise would have been
paid to the Executive pursuant to this Section 5(b)(ii)(A) between the
Termination Date and the Payment Commencement Date if such payments had
commenced as of the Termination Date; and provided further that if the Executive
commences alternate employment or self-employment during such twelve (12) month
period, the remaining Continued Base Salary payments shall be reduced in amount
(to zero if applicable) by the Executive’s salary, wages and other income
received or earned or equity interests received or granted from such alternate
employment or self-employment, and the Executive hereby agrees to provide
written notice to the Corporation if he commences alternate employment or
self-employment during the period of such payments;

 

(B)           (i) any bonus under the Annual Incentive Plan that the Executive
would have been eligible to receive in respect of the most recently completed
fiscal year had the Executive been an active employee of the Corporation on the
payment date, to the extent unpaid as of the Termination Date, payable at the
time bonuses are paid to active employees under the Annual Incentive Plan, plus
(ii) a pro-rata payment under the Annual Incentive Plan, payable at the time
bonuses are paid to active employees under the Annual Incentive Plan, equal to
the product of (x) the amount of the annual bonus that would have been paid to
the Executive based on actual performance for the full fiscal year in which the
Termination Date occurs if the Executive had remained employed through the
payment date and (y) a fraction, the numerator of which is the number of days in
the fiscal year to which such bonus relates prior to the Termination Date and
the denominator of which is 365; and

 

(C)           continuation of the Corporation’s contributions necessary to
maintain the Executive’s coverage for the twelve (12) calendar months
immediately following the end of the calendar month in which the Termination
Date occurs under the medical, dental and vision programs in which the Executive
participated immediately prior to the Termination Date, if the Executive elects
COBRA continuation coverage for those benefit programs and continues to pay the
same cost as a similarly situated active employee would pay for those programs;
provided that if the Corporation determines in good faith that such
contributions would cause adverse tax consequences to the Corporation or the
Executive under applicable law, the Corporation shall instead provide the
Executive with monthly cash payments during such twelve (12) month period in an
amount that, prior to withholding for applicable taxes, is equal to the amount
of the Corporation’s monthly contributions referenced above.

 

Notwithstanding the foregoing, to the extent required to avoid acceleration
taxation or tax penalties under Section 409A of the Code, if the forty-five (45)
day period (or such longer period as required by law) referenced in this Section
5(b) begins in one taxable year and ends in a second taxable year, the Payment
Commencement Date shall occur in the second taxable year.

 

For the avoidance of doubt, a termination of the Executive’s employment as a
result of the Executive’s death or following the Executive’s “disability” (as
described in Section 5(e) below) shall not be considered a termination of the
Executive’s employment other than for Cause pursuant to this Agreement, and
shall instead be subject solely to the provisions set forth in Section 5(e) or
5(f), as applicable.

 

4

 



(c)           Termination in Connection with Change in Control. Notwithstanding
anything set forth in Section 5(b) to the contrary, if a Change in Control (as
defined in the Intrawest Resorts Holdings, Inc. 2014 Omnibus Incentive Plan)
occurs and within twelve (12) months following the consummation of the Change in
Control, either (i) the Corporation terminates the Executive’s employment other
than for Cause or (ii) the Executive terminates his employment for Good Reason,
then the Executive shall be eligible to receive all of the payments and benefits
referenced in Section 5(b), subject to all of the terms and conditions thereof,
but the Continued Base Salary payments shall extend for a period of twelve (12)
months following the Termination Date and shall be provided in full regardless
of whether the Executive commences alternate employment or self-employment
during such period.

 

For purposes of this Agreement, “Good Reason” shall mean any action by the
Corporation, in each case without the Executive’s prior consent, that (i)
reduces the Base Salary as then in effect (other than as part of an
across-the-board reduction affecting all senior executives of the Corporation),
(ii) relocates the Executive’s principal place of employment to a location in
another country, or to a location more than fifty (50) miles from the
Executive’s principal place of employment, (iii) materially and adversely alters
the nature or status of the Executive’s responsibilities or title or (iv)
constitutes an intentional material breach of this Agreement by the Corporation.
Notwithstanding the foregoing, in no event shall the occurrence of any such
condition constitute Good Reason unless (A) the Executive provides notice to the
Corporation of the existence of the condition giving rise to Good Reason within
ninety (90) days following its initial existence and (B) the Corporation fails
to materially cure such condition within thirty (30) days following the date of
such notice, upon which failure to cure the Executive’s employment shall
immediately terminate with Good Reason.

 

(d)           Voluntary Resignation. If the Executive wishes to resign from the
Executive’s employment voluntarily, the Executive will provide thirty (30) days’
notice in writing to the Corporation. The Corporation may waive such notice
period in whole or in part by paying the Executive’s Base Salary and continuing
the applicable group benefit plans in each case as accrued and unpaid to the
effective date of resignation. The Executive agrees that such waiver will not
constitute termination of the Executive’s employment by the Corporation. In the
event of such termination, the Corporation shall only be required to provide the
Executive with the Accrued Benefits, payable within fourteen (14) days after the
Termination Date.

 

(e)           Termination Due to Disability. In the event the Executive is
either (i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Corporation,
the Corporation may terminate this Agreement and the Executive’s employment
hereunder by providing the Executive with notice of termination in writing. In
the event of such termination, the Corporation shall only be required to provide
the Executive with the Accrued Base Salary, payable within fourteen (14) days
after the Termination Date.

 

(f)           Termination Due to Death. In the event of the Executive’s
termination of employment due to death, the Corporation shall only be required
to provide the Executive with a lump-sum payment equal to the Accrued Base
Salary, payable within fourteen (14) days after the Termination Date.

 

(g)           Benefits and Perquisites. All other benefits and perquisites or
payments in lieu of benefits and perquisites to or with respect to the Executive
shall cease on the Termination Date, except to the extent required by applicable
law or pursuant to the terms of any equity plan or agreement.

 

(h)           Return of Property. Upon any termination of the Executive’s
employment hereunder (or at any other time upon the Corporation’s request), and
as a condition of the Corporation paying the Executive any termination payments
as may be required under Section 5(b) or 5(c) hereof (other than the Accrued
Base Salary), the Executive will at once deliver or cause to be delivered to the
Corporation all books, documents, effects, money, securities or other property
belonging to the Corporation or its Affiliates or for which the Corporation or
its Affiliates are liable to others, which are in the possession, charge,
control or custody of the Executive.

 

(i)           Resignation as Officer or Director. Upon any termination of the
Executive’s employment hereunder unless requested otherwise by the Corporation,
the Executive shall resign each position (if any) that the Executive then holds
as an officer or director of the Corporation or any of its Affiliates. The
Executive’s execution of this Agreement shall be deemed the grant by the
Executive to the officers of the Corporation of a limited power of attorney to
sign in the Executive’s name and on the Executive’s behalf any such
documentation as may be required to be executed solely for the limited purposes
of effectuating such resignations.

 

5

 



6.           COVENANTS.

 

(a)           Full Time Service. The Executive shall devote all of the
Executive’s business time, attention and effort to the business and affairs of
the Corporation and its Affiliates, shall well and faithfully serve the
Corporation and its Affiliates and shall use the Executive’s best efforts to
promote the interests of the Corporation and its Affiliates. The Executive shall
duly and diligently perform all of the duties assigned to him while in the
employ of the Corporation and shall truthfully and faithfully account for and
deliver to the Corporation all money, securities and things of value belonging
to the Corporation which the Executive may from time to time receive for, from
or on account of the Corporation.

 

(b)           Rules, Regulations and Policies. The Executive shall be bound by
and shall faithfully observe and abide by all the rules, regulations and
policies of the Corporation and its Affiliates from time to time in force which
are brought to the Executive’s notice or of which the Executive should
reasonably be aware to the extent such rules, regulations and policies are not
inconsistent with the terms of this Agreement or applicable law.

 

(c)           Fiduciary Obligations. The Executive is a fiduciary of the
Corporation and its Affiliates. The Executive shall not permit the Executive’s
personal interests to conflict, or to appear to conflict, with the business
interests of the Corporation or its Affiliates or the Executive’s duties to the
Corporation or its Affiliates. Accordingly, during the Executive’s employment
hereunder, the Executive shall not participate in the ownership of, have any
financial or other involvement with or work for, any business or enterprise
competing or endeavoring to compete with the business of the Corporation or any
Affiliate (other than a holding as a passive investment of publicly listed
shares that does not exceed 2% of the outstanding shares so listed) without the
approval of the Corporation.

 

(d)           Confidential Information, Non-Disparagement and Remedies.

 

(i)           The Executive acknowledges that by reason of the Executive’s
employment with the Corporation, the Executive will have access to Confidential
Information and trade secrets of the Corporation and its Affiliates, and that
such Confidential Information and trade secrets are essential components of the
business of the Corporation and its Affiliates, and are proprietary and would be
of great value and benefit to competitors of the Corporation and its Affiliates.
“Confidential Information” includes anything respecting the Corporation or its
Affiliates or the business of developing, marketing, selling and operating
destination resorts (the “Business”) or their operations, and which is not made
readily available to the general public; this includes trade secrets (including,
but not limited to, consumer lists), ideas, marketing concepts, documents,
designs, techniques, inventions, discoveries, copyrights, methods, forecasts,
programs, research or anything else concerning the organization, business,
customers, employees, and finances of the Corporation or any of its Affiliates
or the Business. The Executive agrees that both during and after the Executive’s
employment with the Corporation, the Executive will not disclose to any
individual or other entity, except in the proper course of the Executive’s
employment with the Corporation, or use for the Executive’s own purposes or for
purposes other than those of the Corporation or its Affiliates, any Confidential
Information or trade secrets of the Corporation or its Affiliates, acquired by
the Executive. If information enters the public domain, except as a result of a
breach of this Section 6(d)(i) by the Executive or a breach of another
confidentiality agreement to which the Corporation or an Affiliate is a party,
the information will not be deemed Confidential Information or a trade secret
protected by this Section 6(d)(i). In the event that the Executive believes he
is compelled by law to disclose Confidential Information or trade secrets of the
Corporation or its Affiliates, pursuant to subpoena, similar court order, or
other legal authority, the Executive will not disclose the said Confidential
Information or trade secrets without giving the Corporation reasonable advance
notice of the subpoena, court order, or legal authority, and affording the
Corporation the reasonable opportunity to take legal action to contest,
challenge, narrow or otherwise limit or condition the disclosure. In no event
will the Executive disclose Confidential Information or trade secrets of the
Corporation or its Affiliates when the disclosure is not clearly compelled by
such subpoena, similar court order, or other legal authority.

 

(ii)           The Executive agrees that, both during and after the Executive’s
employment with the Corporation, the Executive will not make critical, negative
or disparaging remarks about the Corporation and its Affiliates that could
reasonably be expected to result in material harm to the Corporation or any of
its Affiliates, including, but not limited to, comments about any of their
respective products, services, management, business or employment practices, and
will not voluntarily aid or voluntarily assist any person in any way with
respect to any third-party claims pursued against the Corporation or any of its
Affiliates. Nothing in this paragraph will prevent the Executive from (A)
asserting his legal rights before an administrative agency or court of law, or
from responding fully and accurately to any question, inquiry or request for
information when required by applicable law or legal process or (B) making any
critical remarks about the Corporation and its Affiliates in connection with any
analyses made or opinions expressed in the ordinary course of the Executive’s
duties hereunder during the Employment Term.

 

(iii)           The Executive acknowledges and agrees that any breach of Section
6(d), 6(e) or 6(f) hereof will result in material and irreparable harm to the
Corporation or an Affiliate although it may be difficult for the Corporation to
establish a monetary value flowing from such harm. The Executive therefore
agrees that the Corporation or an Affiliate, in addition to being entitled to
monetary damages which flow from the breach, will be entitled to injunctive
relief in a court of appropriate jurisdiction (without proof of damages or the
posting of a bond) in the event of any breach by the Executive of any such
Section.

 

6

 



(e)           Non-Solicitation. The Executive will not, in any manner
whatsoever, directly or indirectly, without the prior written consent of the
Corporation, at any time during the Executive’s employment hereunder and for a
period of twelve (12) months immediately following the date of any termination
of the Executive’s employment for any reason, either by the Executive, or by the
Corporation, with or without Cause:

 

(i)           induce or endeavor to induce (A) any employee of the Corporation
or any of its Affiliates to leave employment with the Corporation or an
Affiliate or (B) any consultant or contractor of the Corporation or an Affiliate
to terminate its relationship as such with the Corporation or such Affiliate
during any period of time that the business services provided, directly or
indirectly, by such consultant or contractor are exclusively or primarily being
provided to the Corporation and its Affiliates, provided, that this clause (i)
shall not preclude customary non-targeted recruiting efforts or general
solicitations that are not specifically directed to, but which may have the
effect of causing an employee, consultant or contractor to leave the employment
or arrangement with the Corporation or an Affiliate;

 

(ii)           employ or attempt to employ or assist any individual or other
entity to employ any employee of the Corporation or an Affiliate or to retain
any consultant or contractor during any period of time that the business
services provided, directly or indirectly, by such consultant or contractor are
exclusively or primarily being provided to the Corporation or an Affiliate,
provided, that this clause (ii) shall not preclude an employer of the Executive
from offering employment or consulting or contracting services to anyone without
the direct or indirect assistance of the Executive; or

 

(iii)           for the purpose of competing with the Corporation or any of its
subsidiaries, solicit, endeavor to solicit or gain the custom of, canvass or
interfere with the Corporation’s or an Affiliate’s relationship with any
individual or other entity that:

 

(A)           is a customer or supplier of the Corporation or an Affiliate at
the date hereof and/or at the date of any termination of the Executive’s
employment;

 

(B)           was a major customer or supplier of the Corporation or an
Affiliate at any time within twenty-four (24) months prior to the date of any
termination of the Executive’s employment; or

 

(C)           has been pursued as a prospective major customer or supplier by or
on behalf of the Corporation or an Affiliate at any time within twelve (12)
months prior to the date of any termination of the Executive’s employment, and
in respect of whom the Corporation or an Affiliate has not determined to cease
all such pursuit.

 

(f)           Non-Competition. The Executive recognizes that, in the event for
any reason whatsoever his employment with the Corporation is terminated, his
knowledge of the Confidential Information and trade secrets of the Corporation
and his role in the Business may allow him to compete or to assist a third party
to compete unfairly with the Corporation or any of its subsidiaries, in various
locations throughout the U.S. and Canada. The Executive will not, in any manner
whatsoever, directly or indirectly, anywhere in the U.S. or Canada:

 

(i)           form, carry on, engage in or be concerned with or interested in
(financially or in any other capacity); or

 

(ii)           advise, lend money to, guarantee the debts or obligations of or
permit the Executive’s name or any part thereof to be used in the promotion or
advancement of; or

 

(iii)           be employed by or render any services (as an employee,
independent contractor, consultant, or otherwise) to any individual or other
entity engaged in, or concerned with or interested in,

 

any business (A) in Colorado or (B) within fifty miles of a project of the
Corporation or any of its subsidiaries that is the same as, substantially
similar to, or competitive with, the business of developing, marketing, selling
or operating mountain resorts or adventure travel businesses (each, a
“Competitive Business”), in each case without the prior written consent of the
Corporation, at any time during the Executive’s employment hereunder and for the
period of twelve (12) months immediately following the date of any termination
of the Executive’s employment for any reason whatsoever and with or without
Cause.

 

7

 



Where the Executive seeks the prior written consent of the Corporation to engage
in any activities which may be in violation of this covenant, he will provide
the Corporation in advance with full disclosure of all relevant information
concerning the nature and the scope of the proposed activities and the identity
of all parties with whom the Executive may be engaging in the proposed
activities and the Corporation will reasonably assess such information with a
view to determining if an agreement can be reached between the Executive and the
Corporation permitting the Executive to engage in some or all of the proposed
activities and not unreasonably restricting the Executive’s professional
livelihood, provided that any such agreement must be on such terms and
conditions, including that there must be no material harm to the business of the
Corporation, as are acceptable to the Corporation.

 

(g)           Cooperation. The Executive shall provide reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events during the Executive’s employment hereunder.
The Corporation shall reimburse the Executive for the Executive’s reasonable
travel expenses incurred in connection with the foregoing, in accordance with
the Corporation’s policies and subject to the delivery of reasonable support for
such expenses.

 

(h)           Restrictions Reasonable. The Executive confirms that all
restrictions and covenants in Sections 6(d), 6(e), 6(f) and 6(g) are reasonable
and valid, and waives all objections to and defenses to the strict enforcement
thereof.

 

(i)           Acknowledgment. The Executive acknowledges and agrees that
Sections 6(e) and 6(f) hereof are fully enforceable under Colorado Revised
Statute Section 8-2-113(2) because this Agreement is a “contract for the
protection of trade secrets” and the Executive serves the Corporation in an
“[e]xecutive and management personnel” capacity.

 

7.           SECTION 280G.

 

(a)           Treatment of Payments. Notwithstanding anything in this Agreement
or any other plan, arrangement or agreement to the contrary, in the event that
any payment or benefit received or to be received by the Executive (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, the “Total Payments”) would fail to
be deductible under Section 280G of the Code or otherwise would be subject (in
whole or part) to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”) then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
arrangement or agreement, the payments or benefits to be received by the
Executive that are subject to Section 280G of the Code shall be reduced to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state and local income taxes on
such reduced Total Payments) is greater than or equal to the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments).

 

(b)          Ordering of Reduction. In the case of a reduction in the Total
Payments pursuant to Section 7(a), the Total Payments will be reduced in the
following order: (i) payments that are payable in cash that are valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if
necessary, to zero), with amounts that are payable last reduced first; (ii)
payments and benefits due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.

 

(c)           Certain Determinations. For purposes of determining whether and
the extent to which the Total Payments will be subject to the Excise Tax: (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code will be taken into
account; (ii) no portion of the Total Payments will be taken into account which,
in the opinion of tax counsel (“Tax Counsel”) reasonably acceptable to the
Executive and selected by a nationally recognized accounting firm designated by
the Corporation (the “Accounting Firm”) does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Accounting Firm in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

 

8

 



(d)          Additional Payments. If the Executive receives reduced payments and
benefits by reason of this Section 7 and it is established pursuant to a
determination of a court of competent jurisdiction which is not subject to
review or as to which the time to appeal has expired, or pursuant to an Internal
Revenue Service proceeding, that the Executive could have received a greater
amount without resulting in any Excise Tax, then the Corporation shall
thereafter pay the Executive the aggregate additional amount which could have
been paid without resulting in any Excise Tax as soon as reasonably practicable.

 

8.           ASSIGNMENT. This Agreement, and all of the terms and conditions
hereof, shall bind the Corporation and its successors and assigns. Neither this
Agreement, nor any of the Corporation’s rights or obligations hereunder, may be
assigned or otherwise subject to hypothecation by the Executive, and any such
attempted assignment or hypothecation shall be null and void. The Corporation
may assign the rights and obligations of the Corporation hereunder, in whole or
in part, to any of the Corporation’s subsidiaries, Affiliates or parent
corporations, or to any other successor or assign in connection with the sale of
all or substantially all of the Corporation’s assets or stock or in connection
with any merger, acquisition and/or reorganization, provided the assignee
assumes the obligations of the Corporation hereunder.

 

9.           GENERAL CONTRACT PROVISIONS.

 

(a)           No Breach of Obligation to Others. The Executive acknowledges and
represents to the Corporation that, in carrying out the Executive’s duties and
functions for the Corporation or its Affiliates, the Executive shall not
disclose to the Corporation or its Affiliates any confidential information of
any third party. The Executive acknowledges and represents to the Corporation
that the Executive has not brought to the Corporation nor shall the Executive
use in the performance of the Executive’s duties and functions with the
Corporation or its Affiliates any confidential materials or property of any
third party. The Executive further acknowledges and represents that the
Executive is not a party to any agreement with or under any legal obligation to
any previous employer or other third party that conflicts with, or would
otherwise restrict the Executive from performing, any of the Executive’s
obligations to the Corporation or its Affiliates under this Agreement.

 

(b)           Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Colorado, without regard to any choice-of-law rules thereof which might apply
the laws of any other jurisdiction. Each party irrevocably submits to the
nonexclusive jurisdiction of the courts of Colorado and all courts competent to
hear appeals from those courts with respect to any matter related to this
Agreement.

 

(c)           No Related Party Dealings. The Executive will not be allowed to
deal on behalf of the Corporation with any entity in which he or his immediate
family has an undisclosed financial interest.

 

(d)           Entire Agreement. This Agreement, together with the documents
referred to herein, constitutes and expresses the whole agreement of the parties
hereto with reference to any of the matters or things herein provided for or
herein before discussed or mentioned with reference to the Executive’s
employment, and it cancels and replaces any and all prior understandings and
agreements between the Executive and the Corporation and any of its Affiliates.
All promises, representations, collateral agreements and understandings not
expressly incorporated in this Agreement are hereby superseded by this
Agreement.

 

(e)           Notice. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be properly given if personally
delivered, delivered by overnight courier of national reputation (e.g., FedEx or
UPS) or sent by registered mail, return receipt requested, as follows:

 

If to the Corporation:Intrawest Resorts Holdings, Inc.
1621 18th Street, Suite 300
Denver, CO 80202
Attention: Chief Executive Officer

 

  If to the Executive: to the last address of the Executive
in the Corporation’s records
 
or c/o Intrawest Resorts Holdings, Inc.

 

(f)           Survival. The representations, warranties and covenants of the
Executive contained in this Agreement will survive any termination of the
Executive’s employment with the Corporation.

 

(g)           Damages. The Executive agrees that in the event of any breach of
this Agreement by the Executive damages will be an inadequate remedy and that
the Corporation will be entitled to make an application to a court of competent
jurisdiction for temporary and/or permanent injunctive relief against the
Executive, without the necessity of proving actual damage to the Corporation.

 

9

 



(h)           Severability. If any covenant or provision contained herein is
determined to be void, invalid or unenforceable in whole or in part for any
reason whatsoever, it will not be deemed to affect or impair the validity or
enforceability of any other covenant or provisions hereof, and such
unenforceable covenant or provisions or part thereof will be treated as
severable from the remainder of this Agreement.

 

(i)           Amendments. No modification, amendment or variation hereof will be
of effect or binding upon the parties hereto unless agreed to in writing by each
of them and thereafter such modification, amendment or variation will have the
same effect as if it had originally formed part of this Agreement.

 

(j)           Waiver. No waiver by the parties hereto of any breach of any
condition, covenant or agreement hereof will constitute a waiver of such
condition, covenant or agreement except in respect of the particular breach
giving rise to such waiver.

 

(k)           No Untruths. The Executive represents and warrants that all
information provided to the Corporation in any application form or during any
interview for employment was accurate and contained no untruths or
misrepresentations. The Executive agrees that the provision of any false or
misleading information on an application form or during any employment interview
are grounds for immediate dismissal of the Executive by the Corporation without
any further compensation payable to the Executive.

 

(l)           Executive’s Acknowledgment. The Executive acknowledges that he has
read and understands the foregoing and that the Corporation has advised him that
this Agreement substantially alters and supersedes the Executive’s rights at
common law. The Executive specifically acknowledges that the Corporation has
advised him to seek independent legal advice prior to executing this Agreement.

 

(m)           Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code, to the
extent subject thereto, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, the Executive shall
not be considered to have terminated employment with the Corporation for
purposes of any payments under this Agreement which are subject to Section 409A
of the Code until the Executive would be considered to have incurred a
“separation from service” from the Corporation within the meaning of Section
409A of the Code. Each amount to be paid or benefit to be provided under this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A of the Code. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement or any other arrangement between the
Executive and the Corporation during the six-month period immediately following
the Executive’s separation from service shall instead be paid on the first
business day after the date that is six months following the Executive’s
separation from service (or, if earlier, the Executive’s date of death). To the
extent required to avoid an accelerated or additional tax under Section 409A of
the Code, amounts reimbursable to the Executive under this Agreement shall be
paid to the Executive on or before the last day of the year following the year
in which the expense was incurred and the amount of expenses eligible for
reimbursement (and in kind benefits provided to the Executive) during one year
may not affect amounts reimbursable or provided in any subsequent year. The
Corporation makes no representation that any or all of the payments described in
this Agreement will be exempt from or comply with Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to any
such payment.

 

(n)           Headings. The headings of this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision hereof.

 

(o)           Construction. The parties acknowledge that this Agreement is the
result of arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

 

(p)           Counterparts. This Agreement may be executed on separate
counterparts, any one (1) of which need not contain signatures of more than one
(1) party, but all of which taken together will constitute one and the same
agreement.

 

(q)           Tax Withholding. The Corporation may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as the
Corporation is required to withhold pursuant to any applicable law, regulation
or ruling. Notwithstanding any other provision of this Agreement, the
Corporation shall not be obligated to guarantee any particular tax result for
the Executive with respect to any payment provided to the Executive hereunder,
and the Executive shall be responsible for any taxes imposed on the Executive
with respect to any such payment.

 

[remainder of page intentionally left blank]

 

10

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  INTRAWEST RESORTS HOLDINGS, INC.                   By: /s/ Thomas F. Marano  
  Name: Thomas F. Marano     Title: Chief Executive Officer                  
EXECUTIVE                   /s/ Sky Foulkes   Sky Foulkes

 

 

 



Schedule 1

 

Relocation Expenses

 

The movement of the Executive and his family, and their household goods,
vehicles and other personal effects and any reasonable broker commissions
incurred in connection with the sale of the Executive’s current residence in an
amount not to exceed $55,000 in the aggregate.

 

 

 



 